     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 1 of 17

 1   NOLD LAW
     MELISSA C. NOLD, Esq. (SBN 301378)
 2   521 Georgia Street
 3   Vallejo, California 94590
     Telephone: (707) 644-4004
 4   melissa@noldlaw.com

 5   LAWYERS FOR THE PEOPLE
     ADANTE D. POINTER, Esq. (SBN 236229)
 6   Well Fargo Center
     1901 Harrison St., Suite 1140
 7   Oakland, CA 94612
     Telephone: (510) 929-5400
 8   APointer@LawyersFTP.com

 9   Attorneys for Plaintiff ADRIAN BURRELL

10
     JASON ROSS, Esq. SBN 282921
11   Knox & Ross Law Group
     3361 Grand Avenue, Suite 205
12   Oakland, CA 94610
     Telephone: (510) 240-2578
13   jjmross@knoxrosslaw.com

14   Attorney for Plaintiff MICHAEL WALTON

15   RANDY J. RISNER
     Interim City Attorney, SBN 172552
16   CITY OF VALLEJO, City Hall
17   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
18   Tel: (707) 648-4545
     Fax: (707) 648-4687
19
     DALE L. ALLEN, JR., State Bar No. 145279
20   dallen@aghwlaw.com
     JOHN B. ROBINSON, State Bar No. 297065
21   jrobinson@aghwlaw.com
     ALLEN, GLAESSNER, HAZELWOOD & WERTH,
22   LLP
     180 Montgomery Street, Suite 1200
23   San Francisco, CA 94104
     Telephone: (415) 697-2000
24   Facsimile: (415) 813-2045
25   Attorneys for Defendants CITY OF VALLEJO,
     ANDREW BIDOU, and DAVID MCLAUGHLIN
26
27   ///
28   ///
                                                       STIPULATED PROTECTIVE ORDER
                                              -1-               2:19-CV-01898-WBS-KJN

     394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 2 of 17

 1
                                      UNITED STATES DISTRICT COURT
 2
                                    EASTERN DISTRICT OF CALIFORNIA
 3

 4
   ADRIAN BURRELL, AN INDIVIDUAL; AND                   Case No. 2:19-cv-01898-WBS-KJN
 5 MICHAEL WALTON, AN INDIVIDUAL,
                                                        STIPULATED PROTECTIVE ORDER
 6
                                    Plaintiffs,
 7               vs.
 8 CITY OF VALLEJO, a municipal
   corporation; ANDREW BIDOU, in his
 9
   individual capacity as Chief of Police;
10 DAVID MCLAUGHLIN, individually and in
   his official capacity as Police Officer for the
11 CITY OF VALLEJO; and DOES 1-50,
   individually and in their official capacities as
12 Police Officers for the CITY OF VALLEJO,

13 joint and severally,

14                                  Defendants.

15

16    1.          PURPOSES AND LIMITATIONS

17                Disclosure and discovery activity in this action are likely to involve production of

18    confidential, proprietary, or private information for which special protection from public disclosure

19    and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

20    the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

21    Order. The parties acknowledge that this Order does not confer blanket protections on all

22    disclosures or responses to discovery and that the protection it affords from public disclosure and

23    use extends only to the limited information or items that are entitled to confidential treatment under

24    the applicable legal principles. The parties further acknowledge, as set forth below, that this

25    Stipulation and Order creates no entitlement to file confidential information under seal; and that

26    Eastern District Local Rule 141 sets forth the procedures that must be followed and reflects the

27    standards that will be applied when a party seeks permission from the court to file material under

28    seal.
                                                                         STIPULATED PROTECTIVE ORDER
                                                      -2-                 CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 3 of 17

 1   2.         DEFINITIONS

 2   2.1        Party: any party to this action, including all of its officers, directors, employees,

 3   consultants, retained experts, house counsel and outside counsel (and their support staff).

 4   2.2        Disclosure or Discovery Material: all items or information, regardless of the medium or

 5   manner generated, stored or maintained (including, among other things, testimony, transcripts, or

 6   tangible things) that are produced or generated in disclosures or responses to discovery by any Party

 7   in this matter.

 8   2.3        Confidential Information or Items: information (regardless of the medium or how

 9   generated, stored, or maintained) or tangible things that qualify for protection under standards

10   developed under Federal Rule of Civil Procedure 26(c) and/or applicable federal privileges. This

11   material includes, but is not limited to, medical and psychotherapeutic records; as well as peace

12   officer personnel records as defined by California Penal Code sections 832.8, 832.5, 832.7 and the

13   associated case law; and other similar confidential records designated as such.

14   2.4        Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

15   Party, including a Party that has noticed or subpoenaed and is taking a deposition or comparable

16   testimony.

17   2.5        Producing Party: a Party or non-party that produces Disclosure or Discovery Material in

18   this action, including a Party that is defending a deposition noticed or subpoenaed by another Party;

19   additionally, for the limited purpose of designating testimony subject to this Stipulation and Order

20   pursuant to section 6.2(b) (infra), a “Producing Party” shall also be construed to include a Party

21   that is attending and/or participating in a non-party deposition noticed/subpoenaed by another

22   Party.

23   2.6        Designating Party: a Party or non-party that designates information or items that it

24   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

25   2.7        Protected Material: any Disclosure or Discovery Material that is designated as

26   “CONFIDENTIAL” under the provisions of this Stipulation and Protective Order. (The term

27   “Confidential Document” shall be synonymous with the term “Protected Material” for the purposes

28   of this Stipulation and Protective Order.)
                                                                       STIPULATED PROTECTIVE ORDER
                                                      -3-               CASE NO. 2:19-CV-01898-WBS-KJN

     394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 4 of 17

 1
     2.8        Outside Counsel: attorneys who are not employees of a Party but who are retained to
 2   represent or advise a Party in this action (as well as their support staffs).
 3   2.9        House Counsel: attorneys who are employees of a Party (as well as their support staffs).
 4   2.10       Counsel (without qualifier): Outside Counsel and House Counsel (as well as their support
 5   staffs).
 6   2.11       Expert: a person with specialized knowledge or experience in a matter pertinent to the
 7   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
 8   consultant in this action and who is not a past or a current employee of a Party and who, at the time
 9   of retention, is not anticipated to become an employee of a Party or a competitor of a Party’s; as
10   well as any person retained, designated, or disclosed by a Party as an expert pursuant to Federal
11   Rule of Civil Procedure 26(a)(2).
12   2.12       Professional Vendors: persons or entities that provide litigation support services (e.g.,
13   photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing, storing,
14   retrieving data in any form or medium; etc.) and their employees and subcontractors.
15   3.         SCOPE
16              The protections conferred by this Stipulation and Order cover not only Protected
17   Material/Confidential Documents (as defined above), but also: (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
19   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel that
20   might reveal Protected Material. However, the protections conferred by this Stipulation and Order
21   do not cover the following information: (a) any information that is in the public domain at the time
22   of disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a
23   Receiving Party as a result of publication not involving a violation of this Order, including
24   becoming part of the public record through trial or otherwise; and (b) any information known to
25   the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure
26   from a source who obtained the information lawfully and under no obligation of confidentiality to
27   the Designating Party. Any use of Protected Material at trial shall not be governed by this Order,
28
                                                                          STIPULATED PROTECTIVE ORDER
                                                       -4-                 CASE NO. 2:19-CV-01898-WBS-KJN

     394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 5 of 17

 1
     and may be governed by a separate agreement or order.
 2   4.    DURATION

 3              Even after final disposition of this litigation, the confidentiality obligations imposed by this

 4   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 5   otherwise directs. Final disposition shall be deemed to be the later of:

 6   (1)        dismissal of all claims and defenses in this action, with or without prejudice; and

 7   (2)        final judgment herein after the completion and exhaustion of all appeals, rehearings,

 8   remands, trials, or reviews of this action, including the time limits for filing any motions or

 9   applications for extension of time pursuant to applicable law.

10   5.         DESIGNATING PROTECTED MATERIAL

11   5.1        Exercise of Restraint and Care in Designating Material for Protection. Each Party or

12   non-party that designates information or items for protection under this Order must take care to

13   limit any such designation to specific material that qualifies under the appropriate standards. A

14   Designating Party must take care to designate for protection only those parts of material,

15   documents, items, or oral or written communications that qualify – so that other portions of the

16   material, documents, items or communications for which protection is not warranted are not swept

17   unjustifiably within the ambit of this Order.

18              Mass, indiscriminate, or routine designations are prohibited. Designations that are shown

19   to be clearly unjustified, or that have been made for an improper purpose (e.g., to unnecessarily

20   encumber or retard the case development process, or to impose unnecessary expenses and burdens

21   on other parties), expose the Designating Party to sanctions. If it comes to a Party’s or a non-party’s

22   attention that information or items that it designated for protection do not qualify for protection at

23   all, or do not qualify for the level of protection initially asserted, that Party or non-party must

24   promptly notify all other parties that it is withdrawing the mistaken designation.

25   5.2        Manner and Timing of Designations. Except as otherwise provided in this Order (see,

26   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, disclosure or

27   discovery material that qualifies for protection under this Order must be clearly so designated

28   before the material is disclosed or produced.
                                                                            STIPULATED PROTECTIVE ORDER
                                                         -5-                 CASE NO. 2:19-CV-01898-WBS-KJN

     394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 6 of 17

 1              Designation in conformity with this Order requires:

 2                     (a)     for information in documentary form (e.g., paper or electronic documents,
 3   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 4   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
 5   portion or portions of the material on a page qualifies for protection, the Producing Party also must
 6   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 7                     A Party or Non-Party that makes original documents or materials available for
 8   inspection need not designate them for protection until after the inspecting Party has indicated
 9   which material it would like copied and produced.            During the inspection and before the
10   designation, all of the material made available for inspection shall be deemed “CONFIDENTIAL.”
11   After the inspecting Party has identified the documents it wants copied and produced, the Producing
12   Party must determine which documents, or portions thereof, qualify for protection under this Order.
13   Then, before producing the specified documents, the Producing Party must affix the
14   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
15   portions of the material on a page qualifies for protection, the Producing Party also must clearly
16   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
17                     (b)     for testimony given in deposition or in other pretrial or trial
18   proceedings, that the Party or non-party offering or sponsoring the testimony identify on the record,
19   before the close of the deposition, hearing, or other proceeding, all protected testimony.
20                     (c)     for information produced in some form other than documentary and for
21   any other tangible items that the Producing Party affix in a prominent place on the exterior of the
22   container or containers in which the information or item is stored the legend “CONFIDENTIAL.”
23   If only portions of the information or item warrant protection, the Producing Party, to the extent
24   practicable, shall identify the protected portions.
25   5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
26   qualified information or items as “CONFIDENTIAL” does not, standing alone, waive the
27   Designating Party’s right to secure protection under this Order for such material. Upon timely
28
                                                                         STIPULATED PROTECTIVE ORDER
                                                       -6-                CASE NO. 2:19-CV-01898-WBS-KJN

     394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 7 of 17

 1
     correction of a designation, the Receiving Party must make reasonable efforts to assure that the
 2
     material is treated in accordance with the provisions of this Order.
 3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 4   6.1        Timing of Challenges.       Any Party or Non-Party may challenge a designation of
 5   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 7   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 8   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 9   original designation is disclosed.
10   6.2        Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
11   providing written notice of each designation it is challenging and describing the basis for each
12   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
13   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
14   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
15   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
16   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
17   Party must explain the basis for its belief that the confidentiality designation was not proper and
18   must give the Designating Party an opportunity to review the designated material, to reconsider the
19   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
20   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
21   has engaged in this meet and confer process first or establishes that the Designating Party is
22   unwilling to participate in the meet and confer process in a timely manner.
23   6.3        Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,
24   the Designating Party shall file and serve a motion to retain confidentiality under Eastern District
25   Local Rule 230 and 251 (and in compliance with Eastern District Local Rules 141 and 141.1, if
26   applicable) within 14 days of the parties agreeing that the meet and confer process will not resolve
27   their dispute, or by the first day of trial of this matter, whichever date is earlier, unless the parties
28
                                                                          STIPULATED PROTECTIVE ORDER
                                                        -7-                CASE NO. 2:19-CV-01898-WBS-KJN

     394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 8 of 17

 1
     agree in writing to a longer time. Each such motion must be accompanied by a competent
 2
     declaration affirming that the movant has complied with the meet and confer requirements imposed
 3
     in the preceding paragraph. Failure by the Designating Party to make such a motion including the
 4
     required declaration within 21 days (or 14 days, if applicable) shall automatically waive the
 5
     confidentiality designation for each challenged designation.     In addition, the Challenging Party
 6
     may file a motion challenging a confidentiality designation at any time if there is good cause for
 7
     doing so, including a challenge to the designation of a deposition transcript or any portions thereof.
 8
     Any motion brought pursuant to this provision must be accompanied by a competent declaration
 9
     affirming that the movant has complied with the meet and confer requirements imposed by the
10
     preceding paragraph.
11
                The burden of persuasion in any such challenge proceeding shall be on the Designating
12
     Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
13
     unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
14
     Unless the Designating Party has waived the confidentiality designation by failing to oppose a
15
     motion to remove confidentiality as described above, all parties shall continue to afford the material
16
     in question the level of protection to which it is entitled under the Producing Party’s designation
17
     until the court rules on the challenge.
18   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

19   7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or
20   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
21   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
22   the categories of persons and under the conditions described in this Order. When the litigation has
23   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
24   DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons authorized under
26   this Order.
27   7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
28
                                                                        STIPULATED PROTECTIVE ORDER
                                                     -8-                 CASE NO. 2:19-CV-01898-WBS-KJN

     394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 9 of 17

 1
     the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 2
     information or item designated “CONFIDENTIAL” only to:
 3
                       (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
 4
     employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 5
     information for this litigation and who have signed the “Acknowledgment and Agreement to Be
 6
     Bound” that is attached hereto as Exhibit A;
 7
                       (b)     the officers, directors, and employees (including House Counsel) of the
 8
     Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
 9
     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10
                       (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure
11
     is reasonably necessary for this litigation and who have signed the “Acknowledgment and
12
     Agreement to Be Bound” (Exhibit A);
13
                       (d)     the court and its personnel;
14
                       (e)     court reporters and their staff, professional jury or trial consultants, mock
15
     jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation and
16
     who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17
                       (f)     during their depositions, witnesses in the action to whom disclosure is
18
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
19
     (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
20
     transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
21
     separately bound by the court reporter and may not be disclosed to anyone except as permitted
22
     under this Stipulated Protective Order; and/or
23
                       (g)     the author or recipient of a document containing the information or a
24
     custodian or other person who otherwise possessed or knew the information.
25   8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                OTHER LITIGATION
26
27              If a Party is served with a subpoena or a court order issued in other litigation that compels

28   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
                                                                          STIPULATED PROTECTIVE ORDER
                                                        -9-                CASE NO. 2:19-CV-01898-WBS-KJN

     394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 10 of 17

 1
      must:
 2
      (a)        promptly notify in writing the Designating Party. Such notification shall include a copy of
 3
      the subpoena or court order;
 4
      (b)        promptly notify in writing the party who caused the subpoena or order to issue in the other
 5
      litigation that some or all of the material covered by the subpoena or order is subject to this
 6
      Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 7
      (c)        cooperate with respect to all reasonable procedures sought to be pursued by the Designating
 8
      Party whose Protected Material may be affected.
 9
                 If the Designating Party timely seeks a protective order, the Party served with the subpoena
10
      or court order shall not produce any information designated in this action as “CONFIDENTIAL”
11
      before a determination by the court from which the subpoena or order issued, unless the Party has
12
      obtained the Designating Party’s permission. The Designating Party shall bear the burden and
13
      expense of seeking protection in that court of its confidential material – and nothing in these
14
      provisions should be construed as authorizing or encouraging a Receiving Party in this action to
15
      disobey a lawful directive from another court.
16    9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                 THIS LITIGATION
17

18    (a)        The terms of this Order are applicable to information produced by a Non-Party in this action

19    and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection

20    with this litigation is protected by the remedies and relief provided by this Order. Nothing in these

21    provisions should be construed as prohibiting a Non-Party from seeking additional protections.

22    (b)        In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

23    confidential information in its possession, and the Party is subject to an agreement with the Non-

24    Party not to produce the Non-Party’s confidential information, then the Party shall:

25                      (1)     promptly notify in writing the Requesting Party and the Non- Party that some

26                      or all of the information requested is subject to a confidentiality agreement with a

27                      Non-Party;

28    ///
                                                                           STIPULATED PROTECTIVE ORDER
                                                        - 10 -              CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 11 of 17

 1
                        (2)     promptly provide the Non-Party with a copy of the Stipulated Protective
 2
                        Order in this litigation, the relevant discovery request(s), and a reasonably specific
 3
                        description of the information requested; and
 4
                        (3)     make the information requested available for inspection by the Non-Party.
 5
      (c)        If the Non-Party fails to object or seek a protective order from this court within 14 days of
 6
      receiving the notice and accompanying information, the Receiving Party may produce the Non-
 7
      Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
 8
      a protective order, the Receiving Party shall not produce any information in its possession or control
 9
      that is subject to the confidentiality agreement with the Non-Party before a determination by the
10
      court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
11
      seeking protection in this court of its Protected Material.
12    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

13               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
14    Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
15    the Receiving Party must immediately: (a) notify in writing the Designating Party of the
16    unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of the Protected
17    Material; (c) inform the person or persons to whom unauthorized disclosures were made of all the
18    terms of this Order; and (d) request such person or persons to execute the “Acknowledgment and
19    Agreement to Be Bound” that is attached hereto as Exhibit A.
20    11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                 PROTECTED MATERIAL
21

22               When a Producing Party gives notice to Receiving Parties that certain inadvertently

23    produced material is subject to a claim of privilege or other protection, the obligations of the

24    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

25    is not intended to modify whatever procedure may be established in an e-discovery order that

26    provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

27    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

28    communication or information covered by the attorney-client privilege or work product protection,
                                                                           STIPULATED PROTECTIVE ORDER
                                                        - 11 -              CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 12 of 17

 1
      the parties may incorporate their agreement in the stipulated protective order submitted to the court.
 2    12.     MISCELLANEOUS

 3    12.1       Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
 4    modification by the court in the future.
 5    12.2       Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
 6    Party waives any right it otherwise would have to object to disclosing or producing any information
 7    or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives
 8    any right to object on any ground to use in evidence of any of the material covered by this Protective
 9    Order.
10    12.3.      Filing of Protected Material. Without advance written permission from the Designating
11    Party, or a court order secured after appropriate notice to all interested persons, a Receiving Party
12    may not file in the public record in this action any Protected Material. A Party that seeks to file
13    under seal any Protected Material must comply with Eastern District Local Rule 141 and/or 141.1,
14    to the extent applicable. Protected Material may only be filed under seal pursuant to a court order
15    authorizing the sealing of the specific Protected Material at issue. Pursuant to Eastern District
16    Local Rule 141, a sealing order will issue only upon a request establishing that the Protected
17    Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under
18    the law.
19    13.        FINAL DISPOSITION

20               Within 60 days after the final disposition of this action, as defined in paragraph 4, each
21    Receiving Party must return all Protected Material to the Producing Party or destroy such material.
22    As used in this subdivision, “all Protected Material” including all copies, abstracts, compilations,
23    summaries and any other format reproducing or capturing of the Protected Material. Whether the
24    Protected Material is returned or destroyed, the Receiving Party must submit a written certification
25    to the Producing Party (and, if not the same person or entity, to the Designating Party) by the 60
26    day deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
27    returned or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
28
                                                                            STIPULATED PROTECTIVE ORDER
                                                         - 12 -              CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 13 of 17

 1
      compilations, summaries or any other format reproducing or capturing any of the Protected
 2
      Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
 3
      pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 4
      correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
 5
      and expert work product, even if such materials contain Protected Material. Any such archival
 6
      copies that contain or constitute Protected Material remain subject to this Protective Order as set
 7
      forth in Section 4 (DURATION).
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                                       STIPULATED PROTECTIVE ORDER
                                                     - 13 -             CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 14 of 17

 1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2    Dated: August 21, 2020

 3                                   NOLD LAW
 4                                   By:. _/s/ Melissa Nold______________________
                                         MELISSA C. NOLD
 5                                      Attorney for Plaintiff
                                        ADRIAN BURRELL
 6
      Dated: August 21, 2020
 7

 8                                   LAWYERS FOR THE PEOPLE

 9                                   By:. _/s/ Adante Pointer______________________
                                        ADANTE POINTER
10                                      Attorney for Plaintiff
                                        ADRIAN BURRELL
11
      Dated: August 21, 2020
12
                                     KNOX & ROSS LAW GROUP
13

14                                   By:. _/s/ Jason Ross______________________
                                         JASON ROSS
15                                      Attorney for Plaintiff
                                        MICHAEL WALTON
16
      Dated: August 21, 2020
17                                      ALLEN, GLAESSNER, HAZELWOOD & WERTH
                                        LLP
18

19
                                     By: _/s/ John Robinson
20                                       JOHN B. ROBINSON
                                         Attorney for Defendant
21                                       CITY OF VALLEJO et al.

22

23

24

25

26
27

28
                                                         STIPULATED PROTECTIVE ORDER
                                         - 14 -           CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 15 of 17

 1
                 Under Eastern District of California Civil Local Rule 131(e), I attest that I obtained
 2
      concurrence in the filing of this document from all of the above signatures.
 3
      Dated: August 21, 2020
 4
                                                    ALLEN, GLAESSNER, HAZELWOOD & WERTH
 5                                                  LLP

 6
                                                 By: _/s/ John Robinson
 7                                                    JOHN B. ROBINSON
                                                      Attorney for Defendants
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                                       STIPULATED PROTECTIVE ORDER
                                                     - 15 -             CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 16 of 17

 1
                      IT IS SO ORDERED, with the following amendments and clarifications:
 2
                 1. The parties shall comply with the provisions and procedures of Local Rules 140 and
 3
      141 with respect to sealing or redaction requests. To the extent that the parties’ stipulation
 4
      conflicts with the Local Rules, the Local Rules shall govern.
 5
                 2. Prior to filing any motion related to this stipulated protective order or other discovery
 6
      motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise comply with
 7
      Local Rule 251.
 8
                 3. Nothing in this order limits the testimony of parties or non-parties, or the use of certain
 9
      documents, at any court hearing or trial—such determinations will only be made by the court at
10
      the hearing or trial, or upon an appropriate motion.
11
                 4. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
12
      of the terms of this stipulated protective order after the action is terminated.
13

14    Dated: August 24, 2020

15

16
      /1898.po
17

18

19
20

21

22

23

24

25

26
27

28
                                                                             STIPULATED PROTECTIVE ORDER
                                                         - 16 -               CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
     Case 2:19-cv-01898-WBS-KJN Document 28 Filed 08/24/20 Page 17 of 17

 1                                                 EXHIBIT A
 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
      I,         _____________________________           [print      or        type     full          name],    of
 4
      _______________________________ [print or type full address], declare under penalty of perjury
 5
      that I have read in its entirety and understand the Stipulated Protective Order that was issued by the
 6
      United States District Court for the Eastern District of California on ____________ [date] in the
 7
      case of Adrian Burrell and Michael Walton v. City of Vallejo, et al., case no. 2:19-cv-01898-WBS-
 8
      KJN. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
 9
      and I understand and acknowledge that failure to so comply could expose me to sanctions and
10
      punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11
      any information or item that is subject to this Stipulated Protective Order to any person or entity
12
      except in strict compliance with the provisions of this Order.
13

14    I further agree to submit to the jurisdiction of the United States District Court for the Eastern District
15    of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
16    enforcement proceedings occur after termination of this action.
17
      I    hereby     appoint   __________________________            [print    or    type     full     name]   of
18
      _______________________________________ [print or type full address and telephone number]
19
      as my California agent for service of process in connection with this action or any proceedings
20
      related to enforcement of this Stipulated Protective Order.
21

22    Date: ______________________________________
23
      City and State where sworn and signed: _________________________________
24

25    Printed name: _______________________________
26
      Signature: __________________________________
27

28
                                                                           STIPULATED PROTECTIVE ORDER
                                                        - 17 -              CASE NO. 2:19-CV-01898-WBS-KJN

      394742.1
